Title: From John Adams to George Hammond, 16 June 1794
From: Adams, John
To: Hammond, George



Dear sir
Quincy June 16. 1794

Permit me to introduce to you, rather too formally to be sure, as it is an old Acquaintance, my son John Quincy Adams, whom the President has honoured with an Appointment to Holland.
His Disposition to Peace is as hearty as that of his Father, and in every Thing that may depend upon him, his Endeavours will not be wanting I presume to preserve it.  Mrs Adams joins me in Compliments to Mrs. Hammond. With great / and sincere Esteem I have the honour / to be &c.

John Adams